Citation Nr: 0022258	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-06 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left ear tinnitus.

3.  Entitlement to service connection for residuals of 
malaria.

4.  Entitlement to service connection for residuals of right 
eyebrow and left forearm shell fragment wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
bilateral hearing loss, for left ear tinnitus, for residuals 
of malaria and for residuals of shell fragment wounds in the 
left forearm and right eyebrow.


FINDINGS OF FACT

1.  There is competent medical evidence linking the veteran's 
bilateral hearing loss to his period of active service.

2.  There is competent medical evidence linking the veteran's 
left ear tinnitus to his period of active service.

3.  There is no competent medical evidence that the veteran 
currently has residuals of malaria.

4.  There is no competent medical evidence that the veteran 
currently has residuals of right eyebrow and left forearm 
shell fragment wounds.



CONCLUSIONS OF LAW

1.  The veteran incurred bilateral hearing loss in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The veteran incurred left ear tinnitus in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The claim of entitlement to service connection for 
residuals of malaria is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
residuals of right eyebrow and left forearm shell fragment 
wounds is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
bilateral hearing loss, left ear tinnitus and residuals of 
malaria and of right eyebrow and left forearm shell fragment 
wounds due to his service as a combat soldier in Vietnam.

Bilateral hearing loss and left ear tinnitus claims

As an initial matter the Board finds that the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss and for left ear tinnitus is plausible and capable of 
substantiation and, therefore, is well-grounded.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board also is satisfied that the VA has 
fulfilled the duty to assist the veteran develop these claims 
and that the evidence of record is sufficient to support an 
equitable decision in this appeal.

Service personnel records disclose that among the veteran's 
medals and commendations was an Army Commendation Medal with 
a "V" device for his Army combat service in Vietnam in 
1968.

The veteran testified at his July 1999 RO hearing that during 
his tour of duty in Vietnam he served both as a machine 
gunner and as a driver of an armored personnel carrier.  He 
stated that both jobs required him to engage in close range 
fire fights with enemy soldiers which subjected him to 
constant and intense noise trauma.  The veteran further 
stated that the nature of his duties precluded his use of ear 
protection and that he first experienced ear discomfort 
during service.  The veteran's service medical records 
disclose no evidence of his having sought or received medical 
treatment or a diagnosis for hearing loss or tinnitus or that 
he ever reported the disorders while on active duty.  There 
is no evidence of hearing loss or tinnitus in the separation 
physical examination report.  Nevertheless, because the 
veteran's military service record establishes that he engaged 
in combat, the Board accepts that the circumstances, 
conditions, and hardships of his Army service lend 
substantial credibility to the veteran's account of his 
incurring hearing loss and tinnitus during combat.  See 
38 U.S.C.A. § 1154(b).

The veteran's current bilateral hearing loss and tinnitus is 
well documented by private and VA examination and treatment 
records.  For example, reports of private and VA examinations 
in November and December 1997 and VA treatment records from 
March to October 1998 confirm diagnoses for bilateral hearing 
loss and for left ear tinnitus.  The report of a private 
examination in October 1997 noted bilateral hearing loss and 
left ear tinnitus, both attributable to noise exposure.  The 
VA physician who conducted a December 1997 ear disease 
examination diagnosed mild to profound, bilateral, probably 
noise-induced sensorineural hearing loss with associated 
tinnitus.  This physician noted the veteran's report of in-
service noise trauma and observed that the veteran presented 
no other history that could otherwise explain the hearing 
disorder.

In consideration of the foregoing, the Board further finds 
that the evidence demonstrates that the veteran currently has 
hearing loss and left ear tinnitus which are chronic 
disorders incurred during his period of active service.  
Therefore, the Board finds that the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
and for tinnitus must be granted.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).

Residuals of malaria and shell fragment wounds

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  Service connection also is warranted for a 
disorder diagnosed after separation provided evidence 
establishes in-service incurrence.  38 C.F.R. § 3.303(d) 
(1999).  Service connection is warranted only when evidence 
supports the claim or is in relative equipoise but not when a 
fair preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold issue, however, is whether the claim for 
service connection is well grounded -- that is, plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim need not be conclusive but there must be 
supporting evidence suggesting more than a purely speculative 
basis for granting entitlement to a requested benefit.  Dixon 
v. Derwinski, 3 Vet. App. 261, 262-263 (1992).  Without a 
well grounded claim VA has neither the duty nor the authority 
to assist a veteran to develop pertinent facts, Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997) cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Morton v. West, 12 Vet. 
App. 477, 486 (1999), and the appeal must fail for lack of 
Board jurisdiction, Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim for service connection requires 
evidence of a current disorder, in-service incurrence or 
aggravation of the disorder, and a causal nexus between the 
disorder and active service.  Epps v. Gober, 126 F.3d at 
1467-1468.  Medical evidence is required to establish a 
current disorder and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may establish service 
incurrence or aggravation.  Id. at 1468.  A statutory 
presumption may establish the nexus element.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  A veteran also may 
establish a well-grounded claim for service connection under 
a chronicity analysis where evidence, regardless of its date, 
shows that a current chronic disorder manifested in service 
or during an applicable presumption period.  38 C.F.R. § 
3.303(b) (1999).  This evidence must be medical unless the 
nature of the claimed disorder is such that lay observation 
sufficient.  If a chronicity analysis is inapplicable a claim 
still may be well grounded provided that evidence shows a 
current disorder to be causally linked to service or an 
applicable presumption period by continuity of 
symptomatology.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

Residuals of malaria

Service medical records (SMRs) disclose that the Army 
informed the veteran that he had been exposed to malaria 
during his tour of duty in Vietnam and that he was provided 
with anti-malarial medicine.  SMRs also show that on one 
occasion he sought and received medical treatment for fever, 
chills, nausea, vomiting and weakness during service.  
However, there is no evidence that the veteran was diagnosed 
with malaria in service.  A December 1997 VA examination 
report notes the veteran's claim of having had malaria in 
service but no recurrence thereafter and no current symptoms.  
Findings confirmed absence of current residuals.  
Accordingly, the Board is constrained to conclude that the 
claim of entitlement to service connection for residuals of 
malaria is not well grounded because there is no evidence of 
a current disorder causally connected to the veteran's 
service.

Residuals of shell fragment wounds

Although SMRs include no evidence of the veteran having 
sustained a shell fragment wound of any kind in service, the 
Board accepts his hearing testimony account of how he 
incurred right eyebrow and left forearm shell fragment wounds 
in combat.  See 38 U.S.C.A. § 1154(b).  However the Board 
also notes that December 1997 VA examination reports and 
contemporaneous X-rays disclose no evidence of a foreign body 
currently embedded in the veteran's right eyebrow, or other 
current right eyebrow scar, fracture, dislocation or any 
other abnormality, tissue loss or functional loss.  The 
veteran himself claims no current manifestations of a right 
eyebrow shell fragment wound.  The December 1997 X-rays do 
disclose an opaque foreign body in the veteran's left forearm 
soft tissue.  However, there is no evidence of an entry wound 
scar or other medical evidence identifying the foreign body 
as a shrapnel fragment or otherwise linking it to the 
veteran's period of service.

Upon consideration of the evidence of record, the Board is 
constrained to conclude that the claim of entitlement to 
service connection for residuals of right eyebrow and left 
forearm shell fragment wounds is not well grounded because 
there is no evidence of a current disorder causally connected 
to the veteran's service.  Inasmuch as the record is devoid 
of the required competent medical evidence as set forth 
above, the veteran's claims of entitlement to service 
connection for residuals of right eyebrow and left forearm 
shell fragment wounds are implausible and must be denied as 
not well grounded.  Therefore, the VA has no further duty to 
assist the veteran in developing the record to support the 
claims.  See Epps v. Gober, 126 F.3d at 1469.  The Board is 
unaware of additional information which would provide the VA 
with notice of evidence which would well ground the claims.  
See generally, McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The 
Board views the above discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for the benefits sought and the reasons why the 
current claims are denied.  Id.



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for left ear tinnitus is 
granted.

Entitlement to service connection for residuals of malaria is 
denied.

Entitlement to service connection for residuals of right 
eyebrow and left forearm shell fragment wounds is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 
- 4 -


- 6 -


